Citation Nr: 1416736	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  12-03 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement for service connection for ischemic heart disease, claimed as due to herbicide exposure.

2.  Entitlement for service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

3.  Entitlement for service connection for diabetic retinopathy, claimed as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure.

5.  Entitlement to service connection for nephropathy, claimed as due to herbicide exposure.




REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.

The issues of entitlement for service connection for diabetic retinopathy, peripheral neuropathy of the lower extremities, and nephropathy, all claimed as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served at the Royal Thai Air Force Base in U-Tapao, Thailand, in 1970 as an aircraft maintenance specialist.

2.  Based on his credible assertion of serving along the perimeter of U-Tapao, together with other supportive evidence of record, and resolving all doubt in his favor, the Veteran is presumed to have been exposed to herbicide agents. 

3.  The Veteran's diagnosed ischemic heart disease is presumed related to his exposure to herbicide agents while serving in Thailand.

4.  The Veteran's diagnosed diabetes mellitus, type II, is presumed related to his exposure to herbicide agents while serving in Thailand.


CONCLUSIONS OF LAW

1.  Ischemic heart disease is presumed related to herbicide exposure resulting from active duty service in Thailand.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Diabetes mellitus, type II, is presumed related to herbicide exposure resulting from active duty service in Thailand.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that there was any error with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.



II. The Merits of the Claims

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  The U.S. Court of Appeals for the Federal Circuit has recently held that for purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). 

Ischemic heart disease and diabetes mellitus are listed as chronic conditions under 38 C.F.R. § 3.309(a).  Therefore, ischemic heart disease and diabetes mellitus can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b).   In addition, such may be presumed to have been incurred in service if it becomes manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. §§ 3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994).  Those diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias. 38 C.F.R. § 3.309(e) (2013). 

While all Veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era. VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  That allows for presumptive service connection of the diseases associated with herbicide exposure. VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR"). 

The majority of the troops located in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of those air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, that applies only during the Vietnam era, from February 28, 1961, to May 7, 1975. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q). 

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

For the reasons set forth below, the Board finds that the Veteran is entitled to service connection for ischemic heart disease and diabetes mellitus, type II, on a presumptive basis.

Initially, the Board notes that the Veteran has current diagnoses of ischemic heart disease and diabetes mellitus, type II.  Also, service personnel records indicate the Veteran was at U-Tapao effective March 1970 which is within the VA-designated timeframe for which herbicide exposure in Thailand may be presumed.

The critical element as to whether the Veteran is entitled to the presumption of herbicide exposure is whether he served along the perimeter of U-Tapao.  This has been established through the Veteran's lay statements and supporting documentation.  According to the Veteran's DD 214, MOS was an aircraft maintenance specialist.  However, the Veteran has consistently reported that he was stated at U-Tapao for approximately nine months and that he served near the perimeters of the base.  He stated that he also traveled in and out of the base on numerous occasions. 

The Board finds that there is no basis in the record to question the Veteran's credibility regarding his statements as to the nature and responsibilities of his service while at U-Tapao. The Board has considered the Veteran's statements and finds that the evidence of record does show that he was, based on his duties and his location, exposed to herbicides while in Thailand.  He served on one of the air bases where exposure was possible, and, moreover, he describes duties that brought him in close proximity to the perimeter of the bases.  These duties seem consistent with the Veteran's military occupational specialty and are not inconsistent with other credible evidence of record.  As such the Board acknowledges herbicide exposure.

Therefore, based on his credible assertion of serving along the perimeter of U-Tapao, and resolving all doubt in his favor, the Veteran is presumed to have been exposed to herbicide agents.  Further, as he is shown to have been exposed to Agent Orange, the presumption of service connection for ischemic heart disease and diabetes mellitus, type II, attaches.  Service connection for ischemic heart disease and diabetes mellitus, type II, is thereby warranted.







ORDER

Entitlement for service connection for ischemic heart disease, claimed as due to herbicide exposure, is granted.

Entitlement for service connection for diabetes mellitus, type II, claimed as due to herbicide exposure, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's earlier effective date claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran and his representative contend, in substance, that the Veteran's diabetic retinopathy, peripheral neuropathy of both lower extremities, nephropathy is a result of herbicide exposure. 

As detailed above, the Board has determined that the Veteran had herbicide exposure during his military service in Thailand and, therefore, granted entitlement to service connection for ischemic heart disease and diabetes mellitus, type II.

The Board notes that diabetic retinopathy, peripheral neuropathy of the lower extremities, and nephropathy are not one of the diseases which is listed at 38 C.F.R. § 3.309(e).  However, that does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive service connection for a chronic disease.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, on Remand, the Veteran should be afforded a VA examination to ascertain whether any of these disorders is etiologically related to in-service herbicide exposure.

Furthermore, when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  That is, a case encompasses "all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled."  Id.  Moreover, "the Board is required to adjudicate all issues reasonably raised by a liberal reading of the appellant's substantive appeal, including all documents and oral testimony in the record prior to the Board's decision."  Brannon v. West, 12 Vet. App. 32, 34 (1998); see also Solomon v. Brown, 6 Vet. App. 396 (1994).  As such the Board must address Veteran's claims on appeal on both direct and secondary bases.

In light of the granted of service connection for ischemic heart disease and diabetes mellitus, type II, the Board finds that a medical opinion should be obtained to determine whether diabetic retinopathy, peripheral neuropathy of the lower extremities, and nephropathy are causally related to the service-connected disabilities or is due to herbicide exposure in service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination by an appropriate medical specialist for the purpose of determining the etiology of his current diabetic retinopathy. 

Based upon the review of the record, the examination results, the examiner should provide an opinion as to whether it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetic retinopathy is related to: (1) his active military service, including in-service herbicide exposure, or (2) was caused or aggravated by service-connected disabilities, to include ischemic heart disease and diabetes, mellitus, type II.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report. 

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Schedule the Veteran for an examination by an appropriate medical specialist for the purpose of determining the etiology of his current peripheral neuropathy of the lower extremities. 

Based upon the review of the record, the examination results, the examiner should provide an opinion as to whether it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's peripheral neuropathy of the lower extremities is related to: (1) his active military service, including in-service herbicide exposure, or (2) was caused or aggravated by service-connected disabilities, to include ischemic heart disease and diabetes, mellitus, type II.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report. 

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Schedule the Veteran for an examination by an appropriate medical specialist for the purpose of determining the etiology of his current nephropathy. 

Based upon the review of the record, the examination results, the examiner should provide an opinion as to whether it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's nephropathy is related to: (1) his active military service, including in-service herbicide exposure, or (2) was caused or aggravated by service-connected disabilities, to include ischemic heart disease and diabetes, mellitus, type II.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report. 

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


